TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 3, 2017



                                     NO. 03-16-00733-CV


     David Martin Camp and Bargains for Millionaires LLC d/b/a Revival, Appellants

                                               v.

                                  Dawn Patterson, Appellee




      APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
    REVERSED AND REMANDED IN PART -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory judgment signed by the district court on

October 10, 2016. Having reviewed the record and the parties’ arguments, the Court holds that

the district court did not err in denying appellants’ motion to dismiss appellee’s defamation

claim. The court therefore affirms the district court’s order in this respect. However, the Court

holds that there was reversible error in the district court’s order denying appellants’ motion to

dismiss each of appellee’s other claims. Therefore, the Court reverses the district court’s order

and renders judgment dismissing these other claims. The Court remands the case to the district

court for consideration of Patterson’s defamation claim and to determine the attorney’s fees and

sanctions that must be awarded incident to such dismissal under the Texas Citizens Participation
Act. Each party shall pay the costs of appeal incurred by that party, both in this Court and in the

court below.